 In the Matter of WARNER BROS. PICTURES, INC., R. K. O. RADIO PIC-TURES, INC., TWENTIETH CENTURY-FOX FILM CORPORATION, COLUM-BIAPICTURESCORPORATION,LoEw's INCORPORATED,UNIVERSALPICTURES COMPANY, INC., SAMUEL GOLDWYN STUDIOS, PARAMOUNTPICTURES, INC., HAL ROACH STUDIOS, INC.,and-MOVING PICTURESPAINTERS, LOCAL No. 644, AFFILIATED WITH THE BROTHERHOOD OFPAINTERS, DECORATORS AND PAPER HANGERS OF AMERICA, A. F. L.In the Matter of THE ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.,WARNER BROS. PICTURES, INC., 'R. K. O. RADIO PICTURES, INC.,TWEE TIETH CENTURY-FOx FILM CORPORATION, COLUMBIA PICTURESCORPORATION,LOEW'S INCORPORATED,UNIVERSAL PICTURES COM-PANY, INC., SAMUEL GOLDWYN STUDIOS, PARAMOUNT PICTURES, INC.)HAL ROACH STUDIOS, INC.,andMOVING PICTURE PAINTERS, LOCALNo. 644, AFFILIATED WITH THE BROTHERHOOD OF PAINTERS, DECO-RATORS AND PAPER HANGERS OF AMERICA, A. F. L.Cases Nos. R-1973 to R-1982, incllusive =Decided August 31, 1940Jurisdiction:motion picture industry.Investigation and Certification of Representatives:existenceof question: re-fusal to accord recognition to union; request certification be obtained; priorconsent election supervised by Board agent, no bar to ; persons who haveworked a specified length of time during any 12 consecutive months fromApril 1, 1039, to (late of Direction, eligible to vote; election necessary.Unit Appropriate for Collective Bargaining:single unit of allscenic artistsemployed by nine motion picture producers, agreement as to.Practice and Procedure:petition dismissed as to party where noshowing madethat said party employed persons of the type described in the petition.Mr. William R. Walsh,for the Board.Freston cC Files,byMr. Herbert FrestonandMr. Arthur Freston,of Los Angeles, Calif., for Warner Bros. Pictures, Inc.Alfred Wright and Gordon Hall. Jr.,byMr. Gordon Hall, Jr.,ofLos Angeles, Calif., for Twentieth Century-Fox Film Corporation.Jacob , H. Karp,of Los Angeles, Calif., for Paramount Pictures, Inc.LoebcCLoeb,byMr. Norman Newmark,of Los Angeles, Calif.,forUniversal Pictures Company, Inc., Loew's -Incorporated, andSamuel Goldwyn Studios.Mitchell, Silberberg, Roth, cC Krupp, by Mr. William Hinckle,-ofLos Angeles, Calif., for R. K. O. Radio Pictures; Inc., ColumbiaPictures Corporation, and Hal Roach Studios, Inc.27 N. L R. B., No 848 WARNER BROS. PICTURES, INC:49Mr. James ='S. Howie,of Hollywood, Calif., for,the Picture Pro-ducers.--Mr. George E. BodleandMr. Herbert K. Sorrell,of Los Angeles,Calif., for the Picture Painters.-'-- -`Mr. Don Martin, Mr. Frederick Robinson, Mr. Gabe Pollock,andof Los Angeles, Calif.,'for the-Association.counsel to the Board.DECISION,,ANDDIRECTION OF ELECTIONOn December 28, 1939, Moving Picture -Painters, Local No. 644,affiliated with 'the Brotherhood of Painters, Decorators and PaperHangers: of America; A. F. L.,1-herein., called the Picture Painters,filed with, the Regional Director for the Twenty-first Region '(Los'Angeles, California) separate petitions, and-on May 3, 1940; separateamended petitions, alleging that questions affecting commerce hadarisen concerning the representation of employees 'of Warner Bros.Pictures, Inc:,, R. K. O. Radio Pictures, Inc., Twentieth Century-FoxFilm Corporation-, Columbia Pictures Corporation ,2 Loew's Incorpo-rated, Universal Pictures Company, Inc.; Samuel Goldwyn Studios 4Paramount Pictures, Inc., and Hal Roach Studios, Inc., herein col-lectively referred to as the Companies, re,spectively-^ and requestinginvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat: 449, hereincalled the Act.On `May 23, 1940; the Picture Painters filed withthe-Regional Director a petition alleging that a question affectingcommerce Arad arisen concerning the representation of employees ofthe Association of Motion Picture Producer's, Inc., herein called thePicture Producers, and of the Companies, and requestinga similarinvestigation and certification. 'Oli July 11, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Sections 3 and 10 (c) (2),of -National Labor Relations Board Rules and Regulations-Series 2,as amended, bordered an investigation upon the afore-mentionedi Incorrectly designated in some of the formal papers as"Moving Picture Painters Local644, A F L."2 Also referred to in the record as -"Columbia Pictures Corporation,Inc." and incor-rectly designated in the formal papers as"Columbia Pictures Corp."B Incorrectlydesignated in someof the formalpapersas "Universal Pictures Co , IncAll.parties stipulatedthat thepleadings and record be corrected in sofar as theyincorrectlydesignate the name of this Companyas "SamuelGoldwyn Inc, Ltd323428-42-vol. 27-5 50DECISIONS OF NATIONALLABOR RELATIONS BOARDpetitions, authorized the Regional'Director;to conduct-;it and to pro-vide for an appropriate hearing upon due notice, and further orderedthat the above-entitled cases 'be consolidated."On July 15, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companiesi, the, Picture-Producers,- the Picture Painters, and Scenic Arts Association.- ofAmerica, Inc., herein called the Association,' a labor ^ organizationclaiming to represent employees-directly affected by the investiga-tion.Pursuant to notice, a, hearing.-in the consolidated cases :washeld on July 22 and 31, 1940, in Los Angeles, C,alifornia,.before A.Bruce Hunt, the Trial Examiner, duly designated,by the Board. TheBoard, the Companies, 'the Picture Producers, the Picture Painters,and the Association were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.On July 22, 1940, 'the Picture -Producersfiled a motion to dismiss'the proceedings as to-it, in which it alleged,in substance,' that. it is. a. membership corporation whose. membersinclude, among others, the Companies herein; that it does not now,and never has bargained collectively or otherwise with employees,ofitsmembers;, and that it is not now and never has been engaged 'inthe production 'of motion picture's and does ,not employ -Any: p^erson_s_of the type, described in the petition.The motion was renewed atthe hearing and joined in by the Picture Painters. The Trial Exam-iner reserved ruling thereon.No showing was made that the PictureProducers engages in the production of motion pictures or that itemploys persons of the type described in the petition.The petition,in so far as it relates to the Picture Producers,' is hereby dismissed.At the conclusion of the hearing the Association moved to dismissallthe petitions and amended petitions.The Trial Examinerreserved ruling on this motion.The motion is hereby denied.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESWarner Bros. Pictures, Inc., R. K. O. Radio Pictures, Inc., Twen-tiethCentury-Fox Film Corporation, Columbia Pictures Corpora=tion,Loew's Incorporated,UniversalPicturesCompany, Inc.,Samuel Goldwyn Studios, Paramount Pictures, Inc'.,, aiid' Hal-RoachStudios, Inc., the Companies herein, among others, participated ina previous hearing conducted by one of the Board's"Trial Exam-iners in 1937, following which the Board issued its Decision and , - -WARNER BROS. PICTURES, INC.51Direction of Election.6That Decision contained under the heading"Findings of Fact . . . II. The business of the Companies,"detailed statements of the business' operations of the Companiesherein's among others.At the hearing herein the parties stipulated 7that "if witnesses were called to testify concerning the business ofthe companies they would testify that the operations of the com-panies are substantially the same as they were in 1937" and "thatthe facts appearing in the Board's decision relating to these com-panies would be the facts testified to by such witnesses."The find-to the character and extent of the businesses of the Companies hereinare hereby incorporated in and made a part of this Decision andDirection of Election.II.THE ORGANIZATIONS INVOLVEDMoving Picture Painters, Local No. 644, affiliated with theBrotherhood of Painters, Decorators and Paper Hangers of Amer-ica,A. F. L., is a labor organization admitting to its membershipemployees of the Companies.Scenic Arts Association of-America, Inc., is a labor organizationadmitting to its membership employees of the Companies.III.THEQUESTION CONCERNING REPRESENTATIONAt the hearing all parties stipulated and we find that a consentelection participated in by the Picture Painters and the Associationwas held in October 1938 among employees of the Companies; thatfollowing said election the Regional Director issued it certificate cer-tifying that a majority of the ballots cast therein had been cast infavor of the Association ; and that in February 1940 the PicturePainters presented the Compa1 ies 'with demands for exclusive recog-aMatter of Metro-Goldwyn-Mdyer Studios,and Motion Picture Producers Assn., et aL.andScreenWriters Guild,Inc , 7 NL. R B. 662e The statements concerning the businesses of the Companies herein appear in 7 N. L.R.B at the following pages:Warner BrosPictures Inc, page 681;R.K. O. RadioPictures,Inc, page 679;Twentieth Century-Fox Film Corporation,page 680; ColumbiaPicturesCorporation, page 677; Loew's Incorporated,page 672; Universal Pictures Com-pany, Inc, page 680; SamuelGoldwyn Studios,page 675; Paramount Pictures,Inc., page677 ; Hal Roach Studios, Inc,page 684The parties herein agree that SamuelGoldwynStudios is referred to in the previous Decision as "Samuel Goldwyn, Inc.,Ltd."We find-that the findings in the previous Decision as to the nature of the business of "SamuelGoldwyn,Inc, Ltd " are applicable in thepresent proceeding to Samuel Goldwyn Studios.The parties did not specifically agree that Columbia Pictures Corporation is referred toin the previous Decision as "Columbia Pictures Corporation of California,Ltd."However,it is clear fromthe recordherein, and we find, that the findings made in the previous_Decision as to the nature of 1the business of "Columbia Pictures Corporation of California,Ltd " are applicableto ColumbiaPictures Corporation in the present proceeding.The PictureProducers did not join in this or any of the subsequent stipulations herein-after referred to. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDnition as-the, collective bargaining representative of the scenicartists'employed by the Companies.Thereafter the Companies refused tonegotiate with either union in the absence of certification by theBoard.The Association seeks to dismiss the petitions herein on the groundthat the consent election of October 1938 is binding on the Picture,Painters and that no necessity for a new and further election hasbeen shown.There was introduced in, evidence at the hearing ananalysis-made, by the Regional Director showing that of the em-ployees found below to comprise the appropriate unit substantialnumbers are members of the Picture Painters and the Association,respectively.We find that the consent election of October ' 1938does not constitute a bar to our proceeding with an election andcertification of representatives herein."We find that a question, has arisen concerning representation ofemployees of the Companies.IV.THE'EFFECT OF THE QUESTION CONCERNING REPRESENTATION. UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAll parties stipulated that "the Board may consider that the scenicartists 9 employed by all the companies are . . . a single unit."' At thehearing scenic artists were described as persons -whose work "consistsof making miniature models, sketches, carpenter drawings, painting fortheatrical productions, motion ^ictilre settinbs, backgrounds' and theirvarious effects, mural paintings; tapestries, portraits, pictorial hang-ings, free-hand ornamental work, free hand work on flat surfaces, onand offsets, cycloramas, panoramas, diaramas, and such other work ascomes under the category of scenographic."We see no reason foraltering the agreed unit.'We find that all persons employed as scenicartists or assistant scenic artists by the Companies constitute a singleunit appropriate.for the purposes of collective bargaining, and that-sMatter ofWestinghouse ElectricManufacturing CompanyandUnited Electrical, Radio& Machine Workers of America,Local 724,affiliated with the Congress of Industrial 'Or-gamzations,14 N. L.'R B268;Matter ofSunri,Shipbuilding and Dry Dock CompanyandPattern MakersLeague of North America,14 N L R.B. 292.eAll partiesstipulatedthat the termscenic artists includes assistant scenic artists. WARNER BROS.-PICTURES," INC._-53said unit will insure to employees of the Companies the full benefit oftheir right to self-organization and to. collective bargaining and other-wise effectuate the policies of the Act.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot:The Picture Painters and the Association stipulated that if theBoard directs an election, "the voter must be carried on the pay rollof one or more of the Companies involved in this proceeding for aperiod of one week or more between April 1, 1939, and March 31, 1940,as scenic artists or assistant scenic artists" to be eligible to vote therein,and "that the week . . . shall be defined as six work days of six hoursor more each." The Companies took no position regarding eligibilityto vote.We construe the unions' stipulation to mean that personswithin the appropriate unit whose names appeared on the pay rolls ofone or more of the Companies between April 1, 1939, and March 31,1940, for periods which together total at least 6 work days of at least 6-hours each shall be eligible to vote.The standard of eligibility thusagreed upon would not permit scenic artists presently employed by theCompanies but who were not employed for 6 days prior to March 31,1940, to participate in the choice of bargaining representatives.We seeno reason for not permitting such employees to vote.We shall accord-ingly direct that persons within the appropriate unit whose namesappeared on the pay rolls of one or more of the Companies for periodswhich together total at least 6 work days of at least 6 hours each duringairy 12 consecutive months between April 1, 1939, and the date of ourDirection of Election shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in thecase,_the Board makes the following,:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Companies, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.2.All persons employed as scenic artists and assistant scenic artistsby the Companies constitute a single unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTION-IBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, 54DECISIONS.'_OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section 8, of National Labor Relations-Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Companies herein, an election by. secret ballot shall be con-ducted as early as possible, but not-later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all persons em-ployed as scenic artists and assistant scenic artists by Warner- Bros.,Inc., R. K. O. Radio Pictures, Inc., Twentieth Century-Fox Film Cor=poration, Columbia Pictures Corporation, Loew's Incorporated, Uni-versal Pictures Company, Inc., Samuel Goldwyn Studios, ParamountPictures, Inc., and Hal Roach Studios, Inc., whose names appeared oilthe pay rolls of one or more of the Companies for periods which to-'gether total at least 6 work days of at least 6 hours each during any 12consecutive months between April 1, 1939, and the date of this Direc-tion of Election, to determine whether they desire to be represented byMotion Picture Painters, Local No. 644, affiliated with the Brother-hood of Painters, Decorators and Paper Hangers of America, A. F. L.,,or by Scenic Arts Association of America, Inc., for the purposes of col-lective bargaining, or by neither.[sAiIE TITLECERTIFICATION'OF REPRESENTATIVES-October 11, 1940On August 31, 1940, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled pro-ceeding.Pursuant to the Direction of Election, an election by secretballot was conducted on September 26 and 27, 1940, under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion (Los Angeles, California).On September 28, 1940, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued his Election Report, copies of which- were dulyserved upon the parties:No objections to the conduct of the ballotor the Election Report have been filed by any of the parties. WARNER BItOS. PICTURES, INC.55As to the balloting and the results thereof, the Regional Directorreported as follows : ,Total on eligibility list -------------------------------------- 125Total ballots cast------------------------------------------- 77Total'ballots challenged_______--_-_-___________3Total blank ballots________________________________________0Total void ballots -------- _'---------------------------------0Total ballots not-counted------------------------------------3Total ballots counted_______________________________________74-Total votes for Motion Picture Painters, Local No 644, Af-filiatedwith Brotherhood of Painters, Decorators and PaperHangers of America, AFL---------------------------------58Total votes for Scenic Arts Association of America, Inc-------16Total votes for neither_____________________________________0-By virtue of and pursuant to the power vested 'in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules itnd Regulations-Series2, as amended,IT, IS HEREBYCERTIFIEDthat Motion Picture Painters, Local N. 644,affiliatedwith the Brotherhood of Painters, Decorators and PaperHangers of 'America, A. F. L., has been designated and selectedby a majority of the persons employed as scenic artists and assistantscenic artists byWarner Bros., Inc., R. P. 0. Radio Pictures, Inc.,Twentieth Century-Fox Film Corporation, Columbia Pictures Cor-poration, Loew's Incorporated, Universal Pictures Company, Inc.,Samuel Goldwyn Studios, Paramount Pictures, Inc., and Hal RoachStudios, Inc., as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a)of the National Labor Relations Act, Motion Picture Painters, LocalNo. 644, affiliated with the Brotherhood of Painters, Decorators andPaper Hangers of America, A. F. L., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates-of pay, wages, hours of employment, and other condi-tions ofemployment.27 N. L.R. B., No. 8a.